Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted were considered by the examiner with some references crossed out.  The references were crossed out for one of the following reasons:  only a cover page was submitted (for example, AU 2009295220 A1), International Search Reports for different inventions, or the prior art was not relevant to the current application (for example, US Patent 1682759 is a hand guard for sheep shears, US Patent 1733034 is a Mattress, and US Patent 1746953 is a sanitary pad for a nursery chair).  These are just a few examples, where the signed IDS should be referred to for what references were considered and not considered.
In addition, the Examiner would like to note that the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.   
Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statements is known to be material for patentability as defined by 37 C.F.R. § 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is over 150 words in length, and is recommended to be shortened.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 10, recites “a first shaft (54) fixed to the first rotor (44)”, which the first shaft was previously presented in claim 1 in line 4, and therefore, it is recommended to change “a first shaft” to “the first shaft” in line 10 to properly refer back to this element.  
Claim 2, line 3, recites “a first pressure chamber (96)”, which was previously presented in claim 1, and therefore, it is recommended to change this to “the first pressure chamber (96)” to properly refer back to this element that was previously presented.
Claim 3, line 3 and claim 7, line 3 both recite “the first working fluid chamber (56)” that lacks antecedent basis.  Claim 1 recites “at least one working fluid chamber (56)”, and therefore, it is recommended to change “the first working fluid chamber (56)” to “the at least one working fluid chamber (56)” for proper antecedent basis.
Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pressure balancing system as claimed including specifically a first annular ring (52) fitted around .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment
The PCT has stated that claims 1, 3, 6, and 7 read on CA 2903906 A1 (US Patent 9,777,729 B2 is part of the family).  The Examiner does not see where a first annular ring fitted around a first shaft fixed to the first rotor; the first annular ring adjacent a first pressure chamber; the first pressure chamber comprising a first fluid conduit through the housing to a source of fluid under pressure; and the first annular ring configured to bias the first rotor toward the second rotor dependent upon fluid pressure within the first pressure chamber are present in CA 2903906 A1.
MARSHALL (US Patent 2,828,695) does disclose seals (39), however, this prior art does not have a first pressure chamber comprising a first fluid conduit through the housing to a source of fluid under pressure; and the first annular ring configured to bias the first rotor toward the second rotor dependent upon fluid pressure within the first pressure chamber.

Conclusion
This application is in condition for allowance except for the following formal matters:  the Abstract is too long, and claims 1-3 and 7 have claim objections (see above for details).  The Examiner also wanted to allow the applicant time to review the Jumbo IDS and submit any additional information to be considered by the Examiner (especially since some of the foreign references that were submitted included only the cover sheet).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746